Citation Nr: 0825127	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-17 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a right ankle disorder has 
been received.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

3.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1987 to December 
1988, followed by reserve service (including active duty for 
training from July 12, 1997 to July 26, 1997).  The evidence 
also indicates that the veteran had active reserve service 
from June 2003 to January 2005, but a May 2007 Administrative 
Decision by the RO found that the veteran was not authorized 
to receive benefits based on this time period because he was 
discharged under other than honorable conditions.  

Previously, in January 2001, the RO denied the veteran's 
claim of service connection for a right ankle disorder.  The 
veteran appealed the adverse determination and was mistakenly 
sent a rating decision in January 2003 that told him that he 
needed to submit new and material evidence to reopen his 
claim [rather than a statement of the case (SOC)].  The RO 
sent an SOC to the veteran in April 2003, which included an 
explanation as to the improper rating decision.  The veteran, 
however, did not file a substantive appeal after VA sent the 
SOC, and as a result, the January 2001 RO decision is final.  
38 C.F.R. § 20.302(b).  Thus, new and material evidence is 
needed to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February, 2004 rating 
decision of the Department of Veterans Affairs Regional 
Office (RO) in Atlanta, Georgia, which reopened and denied 
the claim for service connection for a right ankle disorder 
and which also denied the claims for service connection for a 
left ankle disorder and a bilateral foot disorder.  
[Irrespective of the RO's actions, the Board must decide 
whether the veteran has submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a right ankle disability.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).]  


FINDINGS OF FACT

1.  The January 2001 rating decision denying service 
connection for a right ankle disorder is final.  


2.  Evidence received since the January 2001 final decision 
raises a reasonable possibility of substantiating the claim 
and, as such, qualifies as new and material.  

3.  The veteran did not incur a bilateral ankle disorder as a 
result of his active military service.  

4.  The veteran did not incur a bilateral foot disorder as a 
result of his active military service.  


CONCLUSIONS OF LAW

1.  The January 2001 rating decision that denied service 
connection for a right ankle disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a right 
ankle disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).  

3.  A bilateral ankle disorder was not incurred in or 
aggravated by active military service, and arthritis of the 
ankles may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 101(16), 1110, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).  

4.  A foot disorder was not incurred in or aggravated by 
active military service, and arthritis of the feet may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(16), 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in December 2003 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the veteran with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

To the extent that the December 2003 letter in the present 
case does not satisfy the requirements with respect to the 
veteran's claim to reopen the previously denied issue of 
entitlement to service connection for a right ankle 
disability, the Board finds such error to be harmless.  This 
is so because, as will be discussed in further detail in the 
following decision, the Board finds that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a right ankle disability has been 
received.  

Further, VA's duty to assist the veteran in the development 
of the claim includes assisting him/her in the procurement of 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records and all pertinent treatment records 
adequately cited by him.  Also, he has received a VA medical 
examination.  Significantly, neither the veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  New And Material Evidence

        A.  Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

        B.  Facts And Analysis

According to the final January 2001 rating decision, the 
veteran's right ankle claim was denied because the evidence 
did not show that a right ankle disorder was incurred in or 
caused by active service.  Therefore, to be material, the 
evidence must relate to this unestablished fact.  

In this case, the veteran submitted evidence of a July 1997 
right ankle injury incurred during active duty for training.  
This evidence was not previously considered by the RO in 
2001.  Additionally, the evidence specifically relates to the 
above mentioned unestablished fact.  As such, the evidence is 
considered new and material.  The veteran's claim for a right 
ankle disorder is reopened.  

III.  Service Connection

        A.  Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

        B.  Facts and Analysis 

The veteran contends that he is entitled to service 
connection for a bilateral ankle disorder and a bilateral 
foot disorder.  The evidence of record establishes that the 
veteran did twist his right ankle in July 1997.  However, the 
evidence establishes that the veteran's in-service injury was 
acute and transitory, requiring only four days of limited 
activity.  After the veteran's separation from service, he 
again injured his right ankle on at least two separate 
occasions.  

Specifically, according to the veteran's National Guard 
service records, he was treated on July 25, 1997 for a 
twisted right ankle while in training.  The day before the 
veteran slammed his hand in the door of a Hemet Vehicle, and 
jumped down from the vehicle hurting his ankle.  The treating 
physician recommended that the veteran do no running or 
marching for four days following the injury.  There is no 
evidence of additional medical treatment sought for the 
veteran's twisted ankle or that the veteran suffered any 
lingering effects from this injury.  

Further, there are no records of complaints of or treatment 
for a foot disorder or an injury of the left ankle during any 
of the veteran's eligible service (including his National 
Guard service).  A number of service medical records do 
reference treatment for a knee injury incurred while playing 
basketball.  According to the veteran's November 1988 active 
duty separation examination, his feet and lower extremities 
were normal, and the veteran reported no foot trouble.  

The record also contains a private medical record from July 
2000.  The veteran was not on active duty at this time.  The 
record notes that the veteran twisted his right ankle 
approximately 10 weeks prior to the date of this medical 
record when stepping off a bus.  X-ray examination at the 
time revealed a questionable osteochondral fracture of the 
dome of the talus.  The examiner noted that the veteran had 
full range of motion at this time, no swelling or 
instability, and his neurovascular status was normal.  No 
mention of a prior injury to the ankle was made at this time.  

Additionally, an August 2002 commission examination for the 
National Guard is incorporated with the record.  The examiner 
who conducted this examination concluded that both the 
veteran's feet and his lower extremities were "normal" as 
of August 2002.  The examiner also concluded that the veteran 
had no medical problems or significant defects at the time of 
this examination.  Likewise, according to the medical history 
report filled out by the veteran, he did not now, nor had he 
ever, had foot trouble (including pain) or impaired use of 
his feet.  This evidence, therefore, establishes that the 
veteran's prior twisted ankle had resolved and was acute and 
transitory.  

Finally, according to medical records from July and August 
2003, the veteran indicated that he had been suffering from 
bilateral ankle pain since January 2003 that had worsened in 
May or June 2003.  According to a July 2003 medical screening 
report, the veteran injured his right ankle playing 
basketball.  An August 2003 medical screening note indicates 
that the veteran now had torn cartilage in both of his 
ankles, and as a result, he was supposed to have surgery.  
These records are the first evidence of the veteran 
complaining of pain in his left ankle.  

The veteran was afforded VA examination of the ankles and the 
feet in July 2005.  The examiner noted that the veteran 
reported having problems ever since he hurt his ankle in-
service in July 1997.  This, however, contradicts the 
veteran's August 2002 statement that he never had foot 
trouble, foot pain, or impaired use of his feet.  Since the 
evidence directly conflicts with prior evidence provided by 
the veteran, the Board does not find it to be persuasive.  
Upon examination, the examiner's assessment was bilateral 
plantar fasciitis and mild degenerative joint disease of the 
feet and ankles.  No opinion was provided as to the etiology 
of the veteran's foot condition.  

While the Board recognizes that the veteran has a current 
disability involving his feet and his ankles, the Board finds 
that a Remand for a medical opinion as to etiology is not 
necessary.  The evidence above supports a finding that the 
veteran's in-service right ankle sprain of July 1997 was 
acute and transitory, and resolved without residual.  The 
disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  
For the showing of chronic diseases in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings.  Where the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  As discussed above, the evidence fails to 
establish the veteran's July 1997 right ankle sprain was more 
than an isolated finding.  

In further support of the Board's conclusion, the post-
service medical evidence does not show treatment of the 
veteran's ankle again until he hurt it stepping off a bus in 
July 2000 and when he hurt it playing basketball sometime in 
January 2003.  Therefore, in addition to the veteran's in-
service injury resolving itself, the veteran suffered two 
separate and intervening post-service injuries.  

Since the evidence establishes that the veteran's 1997 in-
service right ankle injury was acute and transitory, and 
since the record establishes that the veteran subsequently 
hurt his ankles on multiple occasions after his separation 
from active duty, service connection cannot be granted.  
Further rationale for this conclusion is the absence of 
competent evidence in the file associating the currently 
diagnosed right ankle disability with the 1997 injury to this 
joint.  

Moreover, the claims folder contains no competent evidence 
associating the currently diagnosed bilateral plantar 
fasciitis and mild degenerative joint disease of both feet 
and the left ankle-which were first diagnosed several years 
after separation from qualifying service-with his qualifying 
service.  For such reasons, a remand for a VA examination 
with an etiology opinion is not necessary, and service 
connection for such currently diagnosed disabilities is not 
warranted.  

As a final matter, VA received a statement from the veteran 
in July 2007.  In this statement, the veteran contends that 
he was granted service connection at 20 percent for each of 
his ankles, and that he should be receiving between 50 
percent to 100 percent compensation.  It is unclear from 
where this information came.  For clarification purposes, 
however, the Board has reviewed all of the evidence of 
record.  It is apparent that the veteran has never been 
informed by VA that he was service connected for his ankles.  
Indeed, service connection for a bilateral ankle disability 
has never been granted.  

Since the preponderance of the evidence is against the 
service connection claims on appeal, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not 
applicable.  Based on the evidence of record, which is 
discussed herein, the veteran's claims for service connection 
for a bilateral ankle disorder and a bilateral foot disorder 
must be denied.



(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a right 
ankle disability, the appeal is granted to this extent only.  

Entitlement to service connection for a bilateral ankle 
disorder is denied.  

Entitlement to service connection for a bilateral foot 
disorder is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


